


110 HR 5849 IH: Seasonal Workforce Assistance

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5849
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the returning worker exemption to the H–2B
		  numerical limitation.
	
	
		1.Short titleThis Act may be cited as the
			 Seasonal Workforce Assistance
			 Act.
		2.Extension of returning
			 worker exemption to H–2B numerical limitation
			(a)In
			 generalThe first sentence of
			 section 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1184(g)(9)(A)) is amended to read as follows: Subject to subparagraphs
			 (B) and (C), an alien who has already been counted toward the numerical
			 limitation of paragraph (1)(B) during fiscal year 2005, 2006, or 2007 shall not
			 again be counted toward such limitation during fiscal year
			 2008..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 enacted on September 30, 2007.
			
